SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2011 Commission File Number 1-14493 VIVO PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) VIVO Holding Company (Translation of Registrant's name into English) Av. Roque Petroni Jr., no.1464, 6 th floor  part, "B"building 04707-000 - São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X VIVO PARTICIPAÇÕES S.A. PUBLICLY HELD COMPANY CNPJ/MF nº 02.558.074/0001-73 - NIRE 353001587.9-2 PRESS RELEASE The management of Vivo Participações S.A. ( (NYSE: VIV; BOVESPA: VIVO4.PN) (Vivo or the Company) hereby announces that on February 28, 2011, Vivo filed its annual report on Form 20-F for the fiscal year ended December 31, 2010 (the 2010 Annual Report) with the Securities and Exchange Commission (the SEC). The 2010 Annual Report can be accessed by visiting either the SECs website at www.sec.gov or the Companys website at www.vivo.com.br/ir. In addition, shareholders may receive a hard copy of the Companys complete financial statements free of charge by requesting a copy within a reasonable period of time from Mr. Carlos Raimar Schoeninger in Vivos Investor Relations Office at +55 (11) 7420-1172 or email: ir@vivo.com.br. Any further information or questions regarding the 2010 Annual Report may be obtained by contacting Mr. Schoeninger. São Paulo, February 28, 20 11 VIVO PARTICIPAÇÕES S.A. Cristiane Barretto Sales Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 28, 2011 VIVO PARTICIPAÇÕES S.A. By: /
